
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3560
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title XIX of the Social Security
		  Act to provide additional funds for the qualifying individual (QI) program, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 QI Program Supplemental Funding Act of
			 2008.
		2.Funding for the Qualifying Individual (QI)
			 programSection 1933(g)(2) of
			 the Social Security Act (42 U.S.C. 1396u–3(g)(2)), as amended by section 111(b)
			 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended—
			(1)in subparagraph (I), by striking
			 $300,000,000 and inserting $315,000,000;
			 and
			(2)in subparagraph (J), by striking
			 $100,000,000 and inserting $130,000,000.
			3.Mandatory use of State public assistance
			 reporting information system (PARIS) project
			(a)In generalSection 1903(r) of the Social Security Act
			 (42 U.S.C. 1396b(r)) is amended—
				(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by inserting , in addition to meeting the requirements
			 of paragraph (3), after a State must; and
				(2)by adding at the end the following new
			 paragraph:
					
						(3)In order to meet the requirements of this
				paragraph, a State must have in operation an eligibility determination system
				which provides for data matching through the Public Assistance Reporting
				Information System (PARIS) facilitated by the Secretary (or any successor
				system), including matching with medical assistance programs operated by other
				States.
						.
				(b)Effective date
				(1)In generalExcept as provided in paragraph (2), the
			 amendments made by subsection (a) take effect on October 1, 2009.
				(2)Extension of effective date for state law
			 amendmentIn the case of a
			 State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)
			 which the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by subsection (a), the State plan shall not be regarded
			 as failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				4.Incentives for the development of, and
			 access to, certain antibiotics
			(a)In generalSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the
			 following:
				
					(v)Antibiotic drugs submitted before November
				21, 1997
						(1)Antibiotic drugs approved before November
				21, 1997
							(A)In generalNotwithstanding any provision of the Food
				and Drug Administration Modernization Act of 1997 or any other provision of
				law, a sponsor of a drug that is the subject of an application described in
				subparagraph (B)(i) shall be eligible for, with respect to the drug, the 3-year
				exclusivity period referred to under clauses (iii) and (iv) of subsection
				(c)(3)(E) and under clauses (iii) and (iv) of subsection (j)(5)(F), subject to
				the requirements of such clauses, as applicable.
							(B)Application; antibiotic drug
				described
								(i)ApplicationAn application described in this clause is
				an application for marketing submitted under this section after the date of the
				enactment of this subsection in which the drug that is the subject of the
				application contains an antibiotic drug described in clause (ii).
								(ii)Antibiotic drugAn antibiotic drug described in this clause
				is an antibiotic drug that was the subject of an application approved by the
				Secretary under section 507 of this Act (as in effect before November 21,
				1997).
								(2)Antibiotic drugs submitted before November
				21, 1997, but not approved
							(A)In generalNotwithstanding any provision of the Food
				and Drug Administration Modernization Act of 1997 or any other provision of
				law, a sponsor of a drug that is the subject of an application described in
				subparagraph (B)(i) may elect to be eligible for, with respect to the
				drug—
								(i)(I)the 3-year exclusivity period referred to
				under clauses (iii) and (iv) of subsection (c)(3)(E) and under clauses (iii)
				and (iv) of subsection (j)(5)(F), subject to the requirements of such clauses,
				as applicable; and
									(II)the 5-year exclusivity period referred to
				under clause (ii) of subsection (c)(3)(E) and under clause (ii) of subsection
				(j)(5)(F), subject to the requirements of such clauses, as applicable;
				or
									(ii)a patent term extension under section 156
				of title 35, United States Code, subject to the requirements of such
				section.
								(B)Application; antibiotic drug
				described
								(i)ApplicationAn application described in this clause is
				an application for marketing submitted under this section after the date of the
				enactment of this subsection in which the drug that is the subject of the
				application contains an antibiotic drug described in clause (ii).
								(ii)Antibiotic drugAn antibiotic drug described in this clause
				is an antibiotic drug that was the subject of 1 or more applications received
				by the Secretary under section 507 of this Act (as in effect before November
				21, 1997), none of which was approved by the Secretary under such
				section.
								(3)Limitations
							(A)Exclusivities and extensionsParagraphs (1)(A) and (2)(A) shall not be
				construed to entitle a drug that is the subject of an approved application
				described in subparagraphs (1)(B)(i) or (2)(B)(i), as applicable, to any market
				exclusivities or patent extensions other than those exclusivities or extensions
				described in paragraph (1)(A) or (2)(A).
							(B)Conditions of useParagraphs (1)(A) and (2)(A)(i) shall not
				apply to any condition of use for which the drug referred to in subparagraph
				(1)(B)(i) or (2)(B)(i), as applicable, was approved before the date of the
				enactment of this subsection.
							(4)Application of certain
				provisionsNotwithstanding
				section 125, or any other provision, of the Food and Drug Administration
				Modernization Act of 1997, or any other provision of law, and subject to the
				limitations in paragraphs (1), (2), and (3), the provisions of the Drug Price
				Competition and Patent Term Restoration Act of 1984 shall apply to any drug
				subject to paragraph (1) or any drug with respect to which an election is made
				under paragraph
				(2)(A).
						.
			(b)Transitional rules
				(1)With respect to a patent issued on or
			 before the date of the enactment of this Act, any patent information required
			 to be filed with the Secretary of Health and Human Services under subsection
			 (b)(1) or (c)(2) of section 505 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355) to be listed on a drug to which subsection (v)(1) of such section
			 505 (as added by this section) applies shall be filed with the Secretary not
			 later than 60 days after the date of the enactment of this Act.
				(2)With respect to any patent information
			 referred to in paragraph (1) of this subsection that is filed with the
			 Secretary within the 60-day period after the date of the enactment of this Act,
			 the Secretary shall publish such information in the electronic version of the
			 list referred to at section 505(j)(7) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(j)(7)) as soon as it is received, but in no event later than
			 the date that is 90 days after the enactment of this Act.
				(3)With respect to any patent information
			 referred to in paragraph (1) that is filed with the Secretary within the 60-day
			 period after the date of enactment of this Act, each applicant that, not later
			 than 120 days after the date of the enactment of this Act, amends an
			 application that is, on or before the date of the enactment of this Act, a
			 substantially complete application (as defined in paragraph (5)(B)(iv) of
			 section 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)))
			 to contain a certification described in paragraph (2)(A)(vii)(IV) of such
			 section 505(j) with respect to that patent shall be deemed to be a first
			 applicant (as defined in paragraph (5)(B)(iv) of such section 505(j)).
				5. Clarification of authority for use of
			 Medicaid Integrity Program funds
			(a)Clarification of authority for use of
			 funds
				(1)In generalSection 1936 of the Social Security Act (42
			 U.S.C. 1396u–6) is amended—
					(A)in subsection (b)(4), by striking
			 Education of and inserting Education or training,
			 including at such national, State, or regional conferences as the Secretary may
			 establish, of State or local officers, employees, or independent contractors
			 responsible for the administration or the supervision of the administration of
			 the State plan under this title,; and
					(B)in subsection (e), by striking paragraph
			 (2) and inserting the following:
						
							(2)Availability; authority for use of
				funds
								(A)AvailabilityAmounts appropriated pursuant to paragraph
				(1) shall remain available until expended.
								(B)Authority for use of funds for
				transportation and travel expenses for attendees at education, training, or
				consultative activities
									(i)In generalThe Secretary may use amounts appropriated
				pursuant to paragraph (1) to pay for transportation and the travel expenses,
				including per diem in lieu of subsistence, at rates authorized for employees of
				agencies under subchapter I of chapter 57 of title 5, United States Code, while
				away from their homes or regular places of business, of individuals described
				in subsection (b)(4) who attend education, training, or consultative activities
				conducted under the authority of that
				subsection.
									.
					(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect as if included in the enactment of section 1936
			 of the Social Security Act, as added by section 6034(a) of the Deficit
			 Reduction Act of 2005 (Public Law 109–171).
				(b)Public disclosure
				(1)In generalSection 1936(e)(2)(B) of such Act (42
			 U.S.C. 1396u–6(e)(2)(B)), as added by subsection (a) of this section, is
			 amended by adding at the end the following:
					
						(ii)Public disclosureThe Secretary shall make available on a
				website of the Centers for Medicare & Medicaid Services that is accessible
				to the public—
							(I)the total amount of funds expended for each
				conference conducted under the authority of subsection (b)(4); and
							(II)the amount of funds expended for each such
				conference that were for transportation and for travel
				expenses.
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to conferences conducted under the authority of
			 section 1936(b)(4) of the Social Security Act (42 U.S.C. 1396u–6(b)(4)) after
			 the date of enactment of this Act.
				6.Funding for the Medicare Improvement
			 FundSection 1898(b)(1) of the
			 Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking
			 $2,220,000,000 and inserting
			 $2,290,000,000.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
